PER CURIAM.
Appellants Marion and Mary Simcox, defendants below, appeal a summary final judgment against them in an action to recover legal fees. We reverse.
The Simcoxes answered the complaint, and pled several affirmative defenses, including recoupment. Plaintiff/appellee Wiggins & Wiggins, P.A., moved for summary judgment. Wiggins argued that re-coupment was not a good defense, reasoning that the claim of recoupment was barred by the statute of limitations. On that issue Wiggins was in error. See Allie v. Ionata, 503 So.2d 1237, 1239-40 (Fla.1987). It follows that, at least on the present record, the recoupment defense was not negated, see Emile v. First Nat’l Bank of Miami, 126 So.2d 305, 306-07 (Fla. 3d DCA 1961), and summary judgment should not have been entered.
Reversed.